             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                       )
XIAOYUAN ZHANG, Individually and On                    )
Behalf of All Others Similarly Situated,               ) Case No.
                                                       )
                                      Plaintiff,       )
                                                       )
                         v.                            ) CLASS ACTION COMPLAINT
                                                       )
                                                       )
VALARIS PLC, THOMAS P. BURKE, and                      ) JURY TRIAL DEMANDED
JONATHAN H. BAKSHT,                                    )
                                                       )
                                                       )
                                   Defendants.         )
                                                       )

       Plaintiff Xiaoyuan Zhang (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Valaris plc (“Valaris” or the “Company”), analysts’

reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.




                                                   1
            Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 2 of 23



                                NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Valaris securities between

April 11, 2019 and July 31, 2019, both dates inclusive (the “Class Period”), seeking to recover

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.     Valaris is headquartered in London, the United Kingdom. The Company provides

offshore drilling services in various water depths worldwide, operating a rig fleet of ultra-

deepwater drillships, versatile semisubmersibles, and modern shallow-water jackups.          The

Company’s offshore fleet includes sixteen drillships, twelve semisubmersibles, fifty-four

jackups, and two deepwater managed units.

       3.     On April 11, 2019, Ensco plc (“Ensco”) and Rowan Companies plc (“Rowan”)

merged to form Ensco Rowan plc (“Ensco Rowan”), which was touted as an industry-leading

offshore driller. On July 2, 2019, Ensco Rowan announced that it would change its name to

Valaris plc, effective July 31, 2019, and that the Company’s ordinary shares would trade under

the new ticker symbol “VAL” following the name change.

       4.     Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

Company was plagued by a weak ultra-deepwater segment, massive cash usage, and significant

negative cash flow; (ii) the foregoing was reasonably likely to have a material negative impact

on the Company’s second quarter 2019 results; (iii) the merger leading to Valaris’s establishment



                                               2
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 3 of 23



could not deliver on its touted benefits; and (iv) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

       5.      On July 31, 2019, Valaris issued a press release announcing its second quarter

2019 financial results—purportedly its first earnings report post-merger reflecting the results of

the combined company—which missed market expectations (the “2Q 2019 Press Release”).

Upon issuance of the 2Q 2019 Press Release, Seeking Alpha published an article on August 2,

2019, entitled “Valaris PLC - Off To A Bad Start” (the “Seeking Alpha Article”), noting that

Valaris’s results “shock[ed] investors with massive cash usage [and] . . . surprisingly weak

outlook for the ultra-deepwater segment with further dayrate recovery likely delayed until at

least the second half of next year.” The Seeking Alpha Article further criticized the Company’s

free cash flow for the quarter, which was “negative by a whopping $375 million causing the

company’s remaining pro forma cash balance adjusted for roughly $741 million in payments

related to the recent debt tender offer to decline to just $353 million.”

       6.      On this news, Valaris’s stock price fell $3.25 per share, or approximately 39%,

over the two trading sessions following the Company’s announcement of its quarterly financial

results, to close at $5.02 per share on August 2, 2019.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).



                                                  3
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 4 of 23



       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Valaris securities trade on the New York Stock

Exchange (“NYSE”), located within this Judicial District.

       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                            PARTIES

       12.     Plaintiff, as set forth in the attached Certification, acquired Valaris securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       13.     Valaris is organized under the jurisdiction of England and Wales, and its principal

executive offices are located at 6 Chesterfield Gardens, London, United Kingdom. Valaris

securities trade in an efficient market on the NYSE under the ticker symbol “VAL”. During the

Class Period and prior to changing its name to Valaris plc, the Company traded on the NYSE

under the ticker symbol “ESV”.

       14.     Defendant Thomas P. Burke (“Burke”) has served as Valaris’s Chief Executive

Officer (“CEO”) and President at all relevant times.         Prior to the Ensco Rowan merger,

Defendant Burke served as CEO of Rowan.




                                                 4
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 5 of 23



       15.     Defendant Jonathan H. Baksht (“Baksht”) has served as Valaris’s Senior Vice

President and Chief Financial Officer (“CFO”) at all relevant times. Prior to the Ensco Rowan

merger, Defendant Baksht served as CFO of Ensco.

       16.     Defendants Burke and Baksht are sometimes referred to herein collectively as the

“Individual Defendants.”

       17.     The Individual Defendants possessed the power and authority to control the

contents of Valaris’ SEC filings, press releases, and other market communications.             The

Individual Defendants were provided with copies of Valaris’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Valaris, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were

then materially false and misleading.      The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

       18.     Valaris is headquartered in London, the United Kingdom. The Company provides

offshore drilling services in various water depths worldwide, operating a rig fleet of ultra-

deepwater drillships, versatile semisubmersibles, and modern shallow-water jackups.            The

Company’s offshore fleet includes sixteen drillships, twelve semisubmersibles, fifty-four

jackups, and two deepwater managed units.




                                                5
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 6 of 23



         Materially False and Misleading Statements Issued During the Class Period

        19.       The Class Period begins on April 11, 2019, when the Company issued a press

release, pre-market, announcing the completion of the merger of Ensco and Rowan into Ensco

Rowan (the “April 2019 Press Release”). The April 2019 Press Release touted, among other

things, the Company’s “diverse rig fleet of ultra-deepwater drillships, versatile semisubmersibles

and modern shallow-water jackups” that purportedly “enable[d] [the Company] to provide

drilling services across all water depths with unmatched scale, geographic presence and customer

relationships.”

        20.       The April 2019 Press Release also contained statements by top-level

management, including the Individual Defendants, which touted the financial strength and

growth opportunities generated by the Ensco Rowan merger. For example, the April 2019 Press

Release quoted Defendant Burke—Valaris’ President and CEO, and former CEO of Rowan—

who stated, in relevant part:

        The successful completion of our merger further enhances our market leadership
        with a fleet of high-specification floaters and jackups and diverse customer base.
        Our growing geographic presence, technologically-advanced drilling rigs and
        talented employees position us exceptionally well to meet increasing and evolving
        customer demand. I look forward to executing on the significant long-term growth
        opportunities we believe we can capture from our combined strengths as the
        offshore sector recovers.

        21.       Similarly, the April 2019 Press Release quoted Carl Trowell (“Trowell”)—former

CEO of Ensco who became the Company’s Executive Chairman following the merger—who

stated, in relevant part:

        The combination of Ensco and Rowan creates an industry-leading offshore driller
        across all water depths, establishing a stronger company capable of thriving
        throughout the market cycles. Our increased scale, diversification and financial
        strength will provide significant advantages to better serve our customers and
        unlock long-term value for our shareholders. We are excited to move forward
        together as a combined company.

                                                 6
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 7 of 23




       22.       Finally, the April 2019 Press Release quoted Defendant Baksht—the Company’s

Senior Vice President and CFO, and formerly the CFO of Ensco—who stated, in relevant part:

       We are pleased with the support of our banking group and their recognition of the
       strengthened position of the Company following the closing of the merger. We
       will have one of the strongest liquidity positions in the offshore drilling sector,
       giving us a competitive advantage as we move forward as a combined company.

       23.       On May 1, 2019, the Company issued a press release announcing results for the

first quarter of 2019 that, according to Defendants, “reflect[ed] the performance of Ensco only”

(the “1Q 2019 Press Release”). Despite underwhelming results including, among other things,

missed earnings per share under both a Generally Accepted Accounting Principles (“GAAP”)

basis and non-GAAP basis,        Defendant Burke, as quoted in the 1Q 2019 Press Release,

continued to praise the Company’s strength as an unparalleled offshore driller, stating, in

relevant part:

       The successful completion of our merger creates an industry-leading offshore
       driller across all water depths and geographies. Our rig fleet of 28 floaters and 53
       jackups is the largest and among the most technologically-advanced in the
       industry, capable of providing a wide range of drilling services to an expanded
       base of clients around the world, and is ideally positioned to meet increasing
       levels of customer demand for the highest-specification ultra-deepwater drillships
       and harsh environment jackups.

                                              ***

       These strengths were recognized by our banking group and, upon closing the
       transaction, we executed an agreement to increase the capacity under our
       unsecured revolving credit facility, bolstering our liquidity. Further, by becoming
       a larger and more diversified company, we are better positioned to continue
       navigating the protracted recovery in the offshore drilling sector.

                                              ***

       EnscoRowan’s long track record of safety and operational excellence, combined
       with a focus on deploying new technologies and innovative solutions that
       differentiate our services and drive operational efficiencies, has helped to build
       strong and lasting customer relationships. This led to EnscoRowan being rated

                                                7
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 8 of 23



       first in total customer satisfaction in the latest independent survey by EnergyPoint
       Research — the ninth consecutive year that the Company has earned this
       distinction. As a result of these combined strengths, we continue to win new work
       for our rigs, and we were pleased to recently be awarded contracts for two of our
       highest-specification drillships offshore Brazil and Egypt as well as further jackup
       contracts or extensions in the North Sea, where we are seeing strong customer
       demand.

       24.     The 1Q 2019 Press Release also touted that the Company was “the industry leader

in offshore drilling services across all water depths and geographies” that “[o]perat[ed] a high-

quality rig fleet of ultra-deepwater drillships, versatile semisubmersibles and modern shallow-

water jackups.”

       25.     On May 2, 2019, the Company filed its Quarterly Report on Form 10-Q with the

SEC, reporting the Company’s financial and operating results for the quarterly period ended

March 31, 2019 (the “1Q 2019 10-Q”). For the quarter, the Company reported net losses of

$190.4 million, or $1.75 per diluted share, on revenue of $405.9 million, compared to net losses

of $140.1 million, or $1.28 per diluted share, on revenue of $417 million for the same quarter the

year prior.

       26.     Despite the 1Q 2019 Press Release’s representation that “[s]ince the EnscoRowan

merger was completed on April 11, 2019, first quarter 2019 results reflect the performance of

Ensco only[,]” the 1Q 2019 10-Q stated that “Rowan’s financial results will be included in [the

Company’s] consolidated results beginning on the Transaction Date[,]” which the 1Q 2019 10-Q

correctly defined as April 11, 2019—the start of the Class Period. Specifically, the 1Q 2019 10-

Q stated, in relevant part:

       On October 7, 2018, we entered into a transaction agreement (“the Transaction
       Agreement”) with Rowan Companies plc (“Rowan”). On April 11, 2019 (the
       “Transaction Date”), we completed our combination with Rowan pursuant to the
       Transaction Agreement (the “Rowan Transaction”). On the Transaction Date, we
       changed our name to Ensco Rowan plc. Rowan’s financial results will be included
       in our consolidated results beginning on the Transaction Date.

                                                8
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 9 of 23




       27.    With respect to Valaris’s cash flows, the 1Q 2019 10-Q stated, in relevant part:

       Cash flows from operating activities of continuing operations declined $63.9
       million as compared to the prior year period due primarily to declining margins.
       As challenging industry conditions persist, and our remaining above-market
       contracts expire and utilization increases with the execution of new market-rate
       contracts, coupled with the potential impact of rig reactivation costs, our
       operating cash flows may decline further and remain negative over the near-term.

       As of March 31, 2019 we had one premium jackup rig under construction,
       ENSCO 123 which was delivered in April 2019. In January 2018, we made a
       $207.4 million milestone payment. The remaining balance of $7.6 million was
       paid upon delivery. We have two ultra-deepwater drillships under construction,
       ENSCO DS-13 and ENSCO DS-14, which are scheduled for delivery in
       September 2019 and June 2020, respectively, or such earlier date that we elect to
       take delivery with 45 days' notice.

       28.    Despite acknowledging issues with cash flow purportedly stemming from

declining margins and challenging industry conditions, the 1Q 2019 10-Q continued to tout the

Ensco Rowan merger’s purported benefits, stating, in relevant part:

       The Rowan Transaction is expected to enhance the market leadership of the
       combined company with a fleet of high-specification floaters and jackups and
       position us well to meet increasing and evolving customer demand. The increased
       scale, diversification and financial strength of the combined company will provide
       us advantages to better serve our customers. Exclusive of two older jackup rigs
       marked for retirement, Rowan’s offshore rig fleet consists of four ultra-deepwater
       drillships and 19 jackup rigs.

       29.    The 1Q 2019 10-Q also touted Valaris’s ultra-deepwater capabilities, stating, in

relevant part: “We operate the world’s largest fleet amongst competitive rigs, including one of

the newest ultra-deepwater fleets in the industry and a leading premium jackup fleet.” The 1Q

2019 10-Q also stressed that the Company’s “business strategy has been to focus on ultra-

deepwater floater and premium jackup operations and de-emphasize other assets and operations

that are not part of our long-term strategic plan or that no longer meet our standards for




                                               9
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 10 of 23



economic returns[,]” thereby indicating that ultra-deepwater rigging was both one of its strongest

and most important segments.

       30.     Appended as exhibits to the 1Q 2019 10-Q were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002, wherein the Individual Defendants certified that “[t]he [1Q

2019 10-Q] fully complies with the requirements of section 13(a) or 15(d) of the Securities

Exchange Act of 1934[,]” and that “[t]he information contained in the [1Q 2019 10-Q] fairly

presents, in all material respects, the financial condition and results of operations of the

Company.”

       31.     July 2, 2019, Ensco Rowan announced that it would change its name to Valaris

plc, effective July 31, 2019, and that the Company’s ordinary shares would trade under the new

ticker symbol “VAL” following the name change.

       32.     The statements referenced in ¶¶ 19-30 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) the Company was plagued by a weak ultra-deepwater segment, massive cash usage, and

significant negative cash flow; (ii) the foregoing was reasonably likely to have a material

negative impact on the Company’s second quarter 2019 results; (iii) the merger leading to the

Company’s establishment could not deliver on its touted benefits; and (iv) as a result, the

Company’s public statements were materially false and misleading at all relevant times.

                                 The Truth Begins to Emerge

       33.     On July 31, 2019, Valaris issued a press release announcing its second quarter

2019 financial results—purportedly its first earnings report post-merger reflecting the results of



                                               10
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 11 of 23



the combined company—which missed market expectations (the “2Q 2019 Press Release”).

Upon issuance of the 2Q 2019 Press Release, analysts at Seeking Alpha published an article on

August 2, 2019, entitled “Valaris PLC - Off To A Bad Start”, and noted that Valaris’ results

“shock[ed] investors with massive cash usage [and] . . . surprisingly weak outlook for the ultra-

deepwater segment with further dayrate recovery likely delayed until at least the second half of

next year.” The Seeking Alpha Article further criticized the Company’s free cash flow for the

quarter, which was “negative by a whopping $375 million causing the company’s remaining pro

forma cash balance adjusted for roughly $741 million in payments related to the recent debt

tender offer to decline to just $353 million.”

       34.     Additionally, following the release of its second quarter financial results, Valaris

was downgraded to Market Perform from Outperform at Wells Fargo, and according to Seeking

Alpha, “cut EBITDA forecasts through 2021 to account for revised rig startup assumptions, more

conservative utilization and dayrate assumptions on floaters and revised cost assumptions,” and

“continue[d] to be disappointed by the lack of contracts at rates peers are able to achieve[.]”

Additionally, Wells Fargo saw “the company’s outlook having more inherent risk going

forward.”

       35.     On this news, Valaris’s stock price fell $3.25 per share, or approximately 39%,

over the two trading sessions following the Company’s announcement of its quarterly financial

results, to close at $5.02 per share on August 2, 2019.

       36.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.




                                                 11
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 12 of 23



                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        37.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Valaris securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.           Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

        38.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Valaris securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Valaris or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        39.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        40.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.




                                                  12
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 13 of 23



        41.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Valaris;

              •    whether the Individual Defendants caused Valaris to issue false and misleading
                   financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

              •    whether the prices of Valaris securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        42.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        43.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

              •    Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •    the omissions and misrepresentations were material;


                                                   13
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 14 of 23



              •    Valaris securities are traded in an efficient market;

              •    the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

              •    the Company traded on the NYSE and was covered by multiple analysts;

              •    the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

              •    Plaintiff and members of the Class purchased, acquired and/or sold Valaris
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        44.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        45.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        46.       Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        47.       This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        48.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

                                                   14
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 15 of 23



other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Valaris securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Valaris securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

       49.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Valaris securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Valaris’ finances and business prospects.

       50.       By virtue of their positions at Valaris, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants



                                                15
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 16 of 23



were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        51.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Valaris, the Individual Defendants had knowledge of the details of Valaris’

internal affairs.

        52.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Valaris. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Valaris’

businesses, operations, future financial condition and future prospects.          As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Valaris securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Valaris’ business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Valaris securities at artificially inflated prices and relied upon the price of the securities,

the integrity of the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

        53.     During the Class Period, Valaris securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be



                                                  16
                Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 17 of 23



disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Valaris securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

the true value of Valaris securities was substantially lower than the prices paid by Plaintiff and

the other members of the Class. The market price of Valaris securities declined sharply upon

public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

          54.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          55.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          56.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          57.     During the Class Period, the Individual Defendants participated in the operation

and management of Valaris, and conducted and participated, directly and indirectly, in the

conduct of Valaris’ business affairs. Because of their senior positions, they knew the adverse



                                                 17
              Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 18 of 23



non-public information about Valaris’ misstatement of income and expenses and false financial

statements.

        58.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Valaris’

financial condition and results of operations, and to correct promptly any public statements

issued by Valaris which had become materially false or misleading.

        59.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Valaris disseminated in the marketplace during the Class Period

concerning Valaris’ results of operations.       Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Valaris to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of

Valaris within the meaning of Section 20(a) of the Exchange Act.            In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of Valaris

securities.

        60.     Each of the Individual Defendants, therefore, acted as a controlling person of

Valaris. By reason of their senior management positions and/or being directors of Valaris, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Valaris to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Valaris and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiff and the other members of the Class complain.




                                                18
             Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 19 of 23



       61.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Valaris.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: August 20, 2019                                  Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505

                                                   19
Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 20 of 23



                                 Chicago, Illinois 60603
                                 Telephone: (312) 377-1181
                                 Facsimile: (312) 377-1184
                                 Email: pdahlstrom@pomlaw.com

                                 Attorneys for Plaintiff




                            20
Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 21 of 23
Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 22 of 23
           Case 1:19-cv-07816 Document 1 Filed 08/20/19 Page 23 of 23



Valaris plc (VAL) (f/k/a Ensco Rowan plc)                              Zhang, Xiaoyuan

                                       List of Purchases and Sales

                            Purchase                  Number of       Price Per
       Date                  or Sale                  Shares/Unit    Share/Unit

      6/7/2019              Purchase                     900          $7.8700
     6/25/2019              Purchase                    1,100         $7.6000
     6/27/2019              Purchase                    1,500         $8.4300
     6/28/2019              Purchase                    1,000         $8.3500
      7/3/2019              Purchase                    2,000         $8.5000
     7/12/2019              Purchase                    1,000         $9.0000
     7/15/2019              Purchase                     500          $8.5300
     7/16/2019              Purchase                    1,000         $8.4500
     7/17/2019              Purchase                    1,000         $8.1200
     7/22/2019              Purchase                    1,000         $7.7400
     6/28/2019                Sale                      (2,100)       $8.4800
      7/8/2019                Sale                      (2,000)       $8.9400
     7/30/2019                Sale                      (1,000)       $8.2200
